19-01294-scc   Doc 43-6   Filed 10/10/19 Entered 10/10/19 14:34:01   Exhibit 4
                                   Pg 1 of 2




                      EXHIBIT 4
               19-01294-scc               Doc 43-6           Filed 10/10/19 Entered 10/10/19 14:34:01                                   Exhibit 4
                                                                      Pg 2 of 2

Sara Clark

From:                                          Frankie Wool
Sent:                                          Friday, June 14, 2019 7:25 PM
To:                                            Jay Auslander
Cc:                                            Eloy Peral; 'Natalie Shkolnik'; Gabriel Soledad; Daniel Pulecio-Boek; Sara Clark
Subject:                                       Gil-White v. Ercil, Adv. No. 19-01294 (Bankr. SDNY)
Attachments:                                   2019.06.14 Wilk Auslander Service Letter.pdf; Redacted Complaint Dkt. 4-1.pdf;
                                               Summons Dkt. 2.pdf; ON Complaint_SF Version (partially unredacted).pdf


Counsel,

Please see enclosed correspondence.

Best,


Frankie Wool
Associate,
Quinn Emanuel Urquhart & Sullivan, LLP

50 California Street, 22nd Floor
San Francisco, CA 94111
415-875-6465 Direct
415.875.6600 Main Office Number
415.875.6700 FAX
frankiewool@quinnemanuel.com
www.quinnemanuel.com

NOTICE: The information contained in this e-mail message is intended only for the personal and confidential use of the recipient(s) named above. This message
may be an attorney-client communication and/or work product and as such is privileged and confidential. If the reader of this message is not the intended
recipient or agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any
review, dissemination, distribution, or copying of this message is strictly prohibited. If you have received this communication in error, please notify us immediately
by e-mail, and delete the original message.




                                                                                  1
